Curia.
The remainder expectant on the death of Joseph Parker was appropriated, by the testatrix, “ to be expended for the use of the schools among the inhabitants living in the north-west parish in the town of Boxford, confining it only to the use of the inhabitants of said town of Boxford,” &c. The case finds that the north-west parish includes certain inhabitants of Andover. These latter being excluded from the benefit intended, the remaining * inhabitants are not a corporation, and they cannot take as tenants in common. The heir at law must hold until some one can make title under the will. We give no opinion of the right of the corporation, created by the legislature, to receive and manage the tenements in question ; it being our opinion that the said remainder is not legally devised to those under whom the tenant claims to hold. According to the agreement of the parties, the verdict must be set aside, and a verdict entered for the demandant, upon which judgment is to be rendered, (a)

 [See Baker & Al. vs. Fales, 16 Mass. Rep. 497.— Ed.]